Citation Nr: 0711151	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
otitis media.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for a right leg 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a hearing loss, to 
include as secondary to service-connected otitis media.

7.  Entitlement to service connection for tinnitus, to 
include as secondary to otitis media.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied entitlement to service 
connection for a bilateral hearing loss, tinnitus, a back 
disorder, a left leg disorder, a right leg disorder, PTSD, 
and a neck disorder.  That decision also denied the veteran 
an increased evaluation for his service-connected otitis 
media. 

In January 2007, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing the veteran submitted 
additional evidence accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudication of this appeal.   

The issues of entitlement to service connection for a 
bilateral hearing loss, tinnitus, and PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran in a written statement dated in March 2005 
withdrew his appeal on the issue of entitlement to service 
connection for a right leg disorder.

2.  The veteran's otitis media is not manifested by 
suppuration or aural polyps

3.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to a left 
leg disorder, competent evidence of a nexus between this 
disorder and the veteran's period of service or any event 
thereof is lacking.

4.  There is no showing of current disablement of the veteran 
due to a back or neck disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for a right leg disorder have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The schedular criteria for a compensable evaluation for 
otitis media have not been met. 38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, Diagnostic Code 
6200 (2006)
.
3.  A left leg disorder, a back disorder, and a neck disorder 
were not incurred in or aggravated by military service, nor 
may left knee arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002 and 
November 2003; a rating decision in April 2003; and a 
statement of the case in September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased evaluation for otitis media

The veteran contends that he should receive a compensable 
rating for his service-connected otitis media.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In this case, the veteran's condition has been evaluated as 
noncompensable under Diagnostic Code 6200.  Under Diagnostic 
Code 6200, a maximum 10 percent evaluation will be awarded if 
the condition is manifested by suppuration (formation of pus) 
or aural polyps.  Hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, are to be rated separately.

The medical evidence in this case includes a March 2003 VA 
examination. The examiner noted a history of treatment in 
service for an external ear canal infection in the left ear.  
On physical examination, the auricle, external ear canal, 
tympanic membrane, tympanum, and mastoid were normal.  The 
examiner stated that the veteran did not have any active ear 
disease present.

Subsequent VA progress notes show that an examination of the 
veteran's ears in November 2004 found his ears to be within 
normal limits although it was noted that he had ear wax on 
both sides.
 
Based on the foregoing, an evaluation in excess of a 
noncompensable rating for the veteran's service-connected 
bilateral otitis media is not warranted. The medical evidence 
does not support a finding of suppuration or aural polyps.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating, and that 
claim must be denied.



Service connection for a right leg disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202.  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  In a written statement 
dated in March 2005, the appellant withdrew his appeal as to 
the issue of entitlement to service connection for a right 
leg disorder and there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to service connection for a right 
leg disorder, and that issue is dismissed.

Service connection for back, left leg, and neck disorders

In hearing testimony and statements on file the veteran 
contends that he has low back, left leg, and neck disorders 
and that these disorders originated in service or are 
otherwise the result of his period of active duty.  
Specifically the veteran maintains that while driving a jeep 
in service he was rear ended by a military truck, thrown into 
the wheel of his vehicle and subsequently evaluated and 
treated for injuries, primarily to his neck, and then placed 
on light duty     

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
Here none of the service medical records show complaints or 
findings referable to the veteran's neck, back, or legs.  On 
the veteran's May 1968 medical examination for service 
separation, no pertinent neck, back, or leg abnormalities 
were shown on clinical evaluation of the spine, 
musculoskeletal system, and lower extremities.  On a 
contemporaneous report of medical history the veteran 
specifically denied any past or present history of head 
injury, or recurrent back pain.  The veteran did note a 
history of a broken arm and leg, which the Board observed was 
also noted on his report of medical history at service 
entrance, demonstrating that these injuries occurred prior to 
service.

The post service evidence shows that in early 2004, many 
years after service, the veteran was evaluated by VA for 
complaints referable to his left knee and assessed as having 
degenerative joint disease of the knees.

The initial clinical manifestation of left knee condition, as 
shown above, is too remote in time from the veteran's service 
to support the claim that the condition are related to 
service absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Furthermore, the competent 
medical evidence, while showing the presence of current left 
knee disability, does not demonstrate any relationship 
between this disability and the veteran's service.

Here there is absent from the record competent (medical) 
evidence linking the veteran's post service left knee 
disorder any other disability involving the veteran's left 
lower extremity to his period of service.  Rather it is only 
the veteran that voices an opinion about the relationship 
between his post service left lower extremity problems and 
his period of service.  The record, however, does not reflect 
that the veteran has the requisite medical background or 
training so as to render competent his opinion as to 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

With respect to back and neck disorders, while the post 
service medical records show complaints that include a 
history of back pain, they are negative for clinical findings 
of any pathology referable to the back or neck.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Further, symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board therefore finds that in the absence of any 
competent medical diagnosis of a back or neck disorder, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There is no current 
diagnosis of a back or neck disorder.  There is also no 
medical opinion that purports to relate any back or neck 
disorder to the veteran's military service.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions.  However, although he is competent to report on 
his symptoms, as a lay person without medical training, the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his 
statements are not considered competent medical evidence to 
establish the medical diagnosis of any disability or to 
relate any disability to service.

As two of the elements necessary for service connection have 
not been met, service connection for back and neck disorders 
must also be denied.

The evidence of record does not show any nexus between the 
veteran's current left leg disorder, diagnosed as 
degenerative joint disease of the left knee, and the 
veteran's service, or that any arthritis of the left knee 
manifested to a compensable degree within one year following 
his separation from service.  The evidence also does not show 
any current back and neck disorders.  Therefore, the Board 
finds that a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities.  In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, that statue is not for 
application in this instance.


ORDER

The appeal on the issue of entitlement to service connection 
for a right leg disorder is dismissed.

An increased (compensable) evaluation for otitis media is 
denied.

Service connection for back, left leg, and a neck disorders 
is denied. 


REMAND

The veteran is seeking entitlement to service connection for 
PTSD based on treatment by VA for this disorder and events 
during his service in Vietnam, to which he attributes this 
disorder.  The veteran has identified an incident in December 
1967 when his base camp at Di An, Vietnam underwent an enemy 
mortar attack as one of his in-service stressors.  This 
stressor has been corroborated by a Division Daily Staff 
Journal of the HQ, 1st Infantry, which records that the Di An 
post (where the veteran was located) received six to eight 
rounds of 82 millimeter mortar fire.

A preliminary review of the medical evidence shows that the 
veteran has been assessed by VA mental health clinicians, to 
include a VA staff psychiatrist, as having PTSD.  However 
this diagnosis does not appear to have been based on any 
specific stressor alleged by the veteran, to include the 
above noted stressor established by the record.

As the evidence shows a verified stressor, the Board finds 
that a VA examination is warranted.

The Board further notes that in his October 2004 substantive 
appeal to the Board as well as in his hearing testimony in 
January 2007, the veteran has raised the issue of service 
connection for hearing loss and tinnitus as secondary to his 
service-connected otitis media.  The issues of secondary 
service connection for hearing loss and tinnitus have not 
been adjudicated by the RO.  Moreover, these issues are 
inextricably intertwined with the issues of direct service 
connection for hearing loss and tinnitus as it raises an 
alternate theory of entitlement to these disorders.  Because 
adjudication of one claim would have bearing upon the other 
claim, in the interest of judicial economy and avoidance of 
piecemeal litigation, the issues of entitlement to hearing 
loss and tinnitus on a secondary basis it should be 
adjudicated by the RO prior to further appellate review on 
the veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request the VA medical facility in 
Northport to furnish all records 
pertaining to treatment for the veteran's 
PTSD. 

2.  Schedule the veteran for a VA PTSD 
examination.  The claims folder should to 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The report should note that 
review.  Inform the examiner that the 
veteran's claimed stressor event of a 
mortar attack on his base camp in 
December 1967 is verified.  The examiner 
should state whether a diagnosis of PTSD 
is deemed appropriate.  If so, the 
examiner should specify whether the 
stressor found to be established by the 
record is sufficient to produce PTSD and 
whether the PTSD is a result of that 
stressor.

3.  Schedule the veteran for a VA 
audiological examination.  The examiner 
should state whether it is as likely as 
not (50 percent or greater probability) 
that the veteran's hearing loss and 
tinnitus are proximately due to or the 
result of inservice acoustic trauma or 
the veteran's service-connected otitis 
media.

4.  Readjudicate the issues of 
entitlement to service connection for 
PTSD, hearing loss, and tinnitus, to 
include hearing loss and tinnitus as 
secondary to service-connected otitis 
media.  If any of the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


